Exhibit 10.2

AMENDMENT TO VOTING AGREEMENT

This AMENDMENT TO VOTING AGREEMENT (this “Amendment”), dated as of May 27, 2020,
is entered into by and among AcelRx Pharmaceuticals, Inc., a Delaware
Corporation (“Parent”), Consolidation Merger Sub, Inc., a Delaware corporation
and an indirect wholly owned subsidiary of Parent (“Merger Sub”), and each of
the stockholders of Tetraphase Pharmaceuticals, Inc. set forth on Schedule A-1
hereto (each, a “Stockholder”). Capitalized terms used but not otherwise defined
in this Amendment shall have the respective meanings ascribed to such terms in
the Merger Agreement (as defined below).

WHEREAS, Parent, Merger Sub and the Stockholders are parties to that certain
Voting Agreement dated as of March 15, 2020 (the “Voting Agreement”);

WHEREAS, Section 6.3(a) of the Voting Agreement permits the parties to amend the
Voting Agreement, if such amendment is in writing and is signed by each party to
the Voting Agreement;

WHEREAS, on March 15, 2020, Parent, Merger Sub and Tetraphase Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), entered into an Agreement and Plan
of Merger (as amended on the date hereof and as it may be amended from time to
time, the “Merger Agreement”), which provides, among other things, for the
merger of Merger Sub with and into the Company, with the Company surviving the
Merger and becoming a wholly-owned subsidiary of Parent, upon the terms and
subject to the conditions set forth in the Merger Agreement; and

WHEREAS, the parties desire to amend the Voting Agreement as provided in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions; References. Each capitalized term used but not defined in this
Amendment shall have the meaning assigned to such term in the Voting Agreement.
Each reference in the Voting Agreement to “hereof,” “hereunder,” “hereby,” “this
Agreement” or any similar term shall, from and after the date of this Amendment,
refer to the Voting Agreement (as amended by this Amendment). Each reference in
the Voting Agreement to the “date of this Agreement”, the “date hereof” or any
similar term shall refer to March 15, 2020. Except as otherwise indicated, all
references in the Voting Agreement to “Sections” are intended to refer to
Sections of the Voting Agreement (as amended by this Amendment), and not
sections of this Amendment.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT TO VOTING AGREEMENT

2.1. Amendment to Article V of the Voting Agreement. Article V of the Voting
Agreement is hereby deleted and replaced in its entirety with the following:

“[(a)] Each Stockholder acknowledges and agrees, severally and not jointly and
solely with respect to such Stockholder’s Subject Warrants, that, at the
Effective Time, each Subject Warrant owned by such Stockholder that is
then-outstanding and unexercised as of immediately prior to the Effective Time
shall, pursuant to the terms hereof and as a result of the Merger and without
any other action on the part of such Stockholder, receive, in lieu of any other
amount or consideration to which such Stockholder might otherwise have been
entitled to receive pursuant to such Subject Warrant, (i), [for each share of
Company Common Stock for which such November Warrant (as set forth on Schedule
A) was exercisable immediately prior to the Effective Time (subject to
adjustment in the event of a stock split, division or subdivision, stock
dividend, reverse stock split, consolidation, reclassification, recapitalization
or other similar transaction affecting the Company Common Stock or the Parent
Common Stock), (x) $0.3528 in cash, without interest, and (y) 1.0459 of a share
of Parent Common Stock, plus (ii),] for each share of Company Common Stock for
which such January Warrant (as set forth on Schedule A) was exercisable
immediately prior to the Effective Time (subject to adjustment in the event of a
stock split, division or subdivision, stock dividend, reverse stock split,
consolidation, reclassification, recapitalization or other similar transaction
affecting the Company Common Stock or the Parent Common Stock), (x) $0.3546 in
cash, without interest, and (y) 1.0515 of a share of Parent Common Stock, plus
[(iii)], in lieu of any fractional shares of Parent Common Stock otherwise
issuable under clauses (i) [or (ii)] hereof after aggregating the shares of
Parent Common Stock to be issued with respect to the Subject Warrant thereunder,
cash in a dollar amount (rounded to the nearest whole cent, with numbers ending
with .5 or more being rounded up to the nearest whole cent), without interest,
determined by multiplying such fraction by the average closing price of a share
of Parent Common Stock on the Nasdaq Global Select Market for the 10 most recent
trading days that Parent Common Stock has traded ending on the trading day one
day prior to the Effective Time.

[(b) At the Effective Time, each Pre-Funded Warrant that is then-outstanding and
unexercised as of immediately prior to the Effective Time shall, as a result of
the Merger and without any action on the part of any holder of a Pre-Funded
Warrant, receive, in lieu of any other amount or consideration to which such
Stockholder might otherwise have been entitled to receive pursuant to such
Pre-Funded Warrant, (1) the product of (i) (A) the aggregate number of shares of
Company Common Stock for which such Pre-Funded Warrant was exercisable
immediately prior to the Effective Time, multiplied by (B) in the case of
November Pre-Funded Warrants (set forth on Schedule B), 99.25396%, and in the
case of January Pre-Funded Warrants (set forth on Schedule B), 99.92540%, and
(ii) the Merger Consideration, plus (2), in lieu of any fractional shares of
Parent Common Stock otherwise issuable under clause (1) hereof, cash in a dollar
amount (rounded to the nearest whole cent, with numbers ending with .5 or more
being rounded up to the nearest whole cent), without interest, determined by
multiplying such fraction by the average closing price of a share of Parent
Common Stock on the Nasdaq Global Select Market for the 10 most recent trading
days that Parent Common Stock has traded ending on the trading day one day prior
to the Effective Time.]”

 

-2-



--------------------------------------------------------------------------------

2.2. Amendment to clause (y) of the proviso in Section 6.2 of the Voting
Agreement. Clause (y) of the proviso in Section 6.2 of the Voting Agreement is
hereby deleted and replaced in its entirety with the following:

“(y) the provisions of this Article VI shall survive any termination of this
Agreement.”

ARTICLE III

MISCELLANEOUS

3.1. No Further Amendment. Except as otherwise expressly provided in this
Amendment, all of the terms and conditions of the Voting Agreement remain
unchanged and continue in full force and effect.

3.2. Effect of Amendment. This Amendment shall form a part of the Voting
Agreement for all purposes, and each party hereto and thereto shall be bound
hereby. This Amendment shall be deemed to be in full force and effect from and
after the execution of this Amendment by the parties hereto.

3.3. Entire Agreement. The Voting Agreement (as amended by this Amendment),
together with any Schedule thereto, and the other documents and certificates
delivered pursuant to the Voting Agreement, constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and thereof.

3.4. Jurisdiction; Waiver of Jury Trial.

(a) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any laws, rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In any action between any of the parties
arising out of or relating to this Amendment or the transactions contemplated
hereby, each of the parties irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware. The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Amendment were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Amendment and to enforce specifically the terms and provisions of this
Amendment, this being in addition to any other remedy to which they are entitled
at law or in equity. All rights and remedies existing under this Amendment are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
Each Stockholder hereby agrees that service of any process, summons, notice or
document by U.S. registered mail in accordance with Section 6.1 of the Voting
Agreement shall be effective service of process for any proceeding arising out
of, relating to or in connection with this Amendment or the transactions
contemplated hereby.

 

-3-



--------------------------------------------------------------------------------

(b) EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AMENDMENT. EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR MERGER SUB HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR MERGER SUB WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATION OF THIS WAIVER, (III) EACH STOCKHOLDER MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

3.5. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Amendment or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

The parties are executing this Amendment on the date set forth in the
introductory clause.

 

PARENT ACELRX PHARMACEUTICALS, INC. By:  

 

Name:   Title:   MERGER SUB CONSOLIDATION MERGER SUB, INC. By:  

 

Name:   Title:  

 

[Signature Page to Amendment to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER [STOCKHOLDER] By:  

 

  Name:   Title: Address:  

 

 

 

 

 

 

[Signature Page to Amendment to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A-1